UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6514



FRANK M. CONNELL, JR.,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections,

                                            Respondent - Appellee.




                            No. 02-6881



FRANK M. CONNELL, JR.,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-806-2)
Submitted:   August 9, 2002           Decided:   September 3, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Connell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Frank M. Connell, Jr., appeals the district court’s orders

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition

for failing to file an amended petition within the time set forth

in    the    court’s    order   permitting     the    amendment,       and     denying

Connell’s motion for additional findings.                      After reviewing the

record and the district court’s opinion, we conclude that Connell

has    not    made     a   substantial   showing          of    the   denial    of    a

constitutional         right.    Accordingly,        we    deny   certificates       of

appealability and dismiss these appeals on the reasoning of the

district court. See Connell v. Angelone, No. CA-01-806-2 (E.D. Va.

Feb. 26, 2002 & May 8, 2002).                We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                          DISMISSED




                                         3